                                                                          Case 5:20-cv-01931-EJD Document 20 Filed 08/25/20 Page 1 of 1




                                                                  1

                                                                  2

                                                                  3

                                                                  4                                  UNITED STATES DISTRICT COURT

                                                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                                                  6                                           SAN JOSE DIVISION

                                                                  7
                                                                       JANET A. JERUS,
                                                                  8                                                         Case No. 5:20-cv-01931-EJD
                                                                                      Plaintiff,
                                                                  9                                                         ORDER TO SHOW CAUSE
                                                                               v.
                                                                 10                                                         Re: Dkt. No. 18
                                                                       HONDA CORPORATION, et al.,
                                                                 11
                                                                                      Defendants.
United States District Court




                                                                 12
                               Northern District of California




                                                                 13          On July 13, 2020, the Court granted Defendants Motion to Dismiss with leave to amend.

                                                                 14   Plaintiff failed to file an amended complaint by the deadline of August 7, 2020. On August 10,

                                                                 15   2020, Plaintiff filed a letter to the Court, which largely restated the allegations in her original

                                                                 16   complaint and expressed Plaintiff’s frustration that her claims had been dismissed. Plaintiff is

                                                                 17   advised that this letter does not constitute an amended complaint.

                                                                 18          The Court hereby issues an ORDER TO SHOW CAUSE why this action should not be

                                                                 19   dismissed with prejudice for failure to prosecute, pursuant to Rule 41(b) of the Federal Rules of

                                                                 20   Civil Procedure. The initial case management conference currently set for September 3, 2020 is

                                                                 21   hereby VACATED.

                                                                 22          If plaintiff fails to file an amended complaint or written response to this Order by

                                                                 23   September 4, 2020, the case shall be dismissed with prejudice for failure to prosecute.

                                                                 24          IT IS SO ORDERED.

                                                                 25   Dated: August 25, 2020

                                                                 26                                                     ______________________________________
                                                                                                                        EDWARD J. DAVILA
                                                                 27                                                     United States District Judge
                                                                 28
                                                                      Case No.: 5:20-cv-01931-EJD
                                                                      ORDER TO SHOW CAUSE
